The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on April 23, 2020, in which claims 1-20 were presented for examination.

Status of Claims
Claims 1-20 are pending in the application, of which claims 1, 10 and 16 are in independent form and these claims (1-20) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Priority
The priority date that has been considered for this application is October 24, 2017.  

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 8/28/2020, 11/12/2020, and on 7/28/2021 were filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claims 1-9 and 15 are objected to because of the following informalities: 
Claim 1, lines 6-7, “at least one to-be-upgraded vehicle-mounted device”, suggestion: -- at least one of the one or more to-be-upgraded vehicle-mounted devices --.
Claim 15, lines 8-11, “the plurality of message authentication code data block” lacks proper antecedent basis.
Claims 2-9 depend on objected claim 1 and inherit the same issue as claim 1.  

  	Appropriate correction is required.

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, and 16-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by UJIIE et al (US 20170192770 A1, hereinafter “UJIIE” cited from IDS filed 8/28/2020).

Regarding claim 1, UJIIE anticipates A vehicle-mounted device upgrade method (Fig. 14), applied to a vehicle-mounted system, wherein the vehicle-mounted system comprises a vehicle-mounted control device and one or more to-be-upgraded vehicle-mounted devices (Fig. 1), and the method comprises: 
obtaining, by the vehicle-mounted control device, a vehicle-mounted upgrade package, wherein the vehicle-mounted upgrade package comprises a plurality of upgrade files, and each upgrade file of the plurality of upgrade files is used to upgrade at least one to-be-upgraded vehicle-mounted device (para [0130], “…and the gateway 300 receives the FW update information (step S1106b)” wherein the gateway 300 reads on the control device. para [0128], “…decides one or more pieces of updated firmware to deliver to the gateway 300 (step S1101)….” wherein a piece of firmware reads on an upgrade file); 
performing, by the vehicle-mounted control device, security verification on the plurality of upgrade files (para [0131], “After receiving the FW update information, the gateway 300 verifies the signature of the FW update information (FW update information signature) with the signature verifying unit 373 (step S1107).”); and 
sending, by the vehicle-mounted control device, a target upgrade file to a target to-be-upgraded vehicle-mounted device that is to be upgraded using the target upgrade file, wherein the target upgrade file is an upgrade file on which security verification succeeds in the plurality of upgrade files (para [0131], “…If the verification is successful, the gateway 300 conducts a FW update control process with the FW update processing unit 370 acting as the agent, in conjunction with the relevant ECU to update (step S1109)….” para [0138], “…the FW update processing unit 370 causes the frame generating unit 380 to generate a frame including the FW data to transmit to the relevant ECU…” wherein the relevant ECU reads on the target to-be-upgraded vehicle-mounted device).

Regarding claim 2, UJIIE anticipates The method according to claim 1, further anticipates wherein the vehicle-mounted upgrade package comprises a first digital signature (para [0044], “A configuration is also possible in which the firmware update information includes a signature attached to the updated firmware…”); and the performing, by the vehicle-mounted control device, security verification on the plurality of upgrade files comprises: 
performing, by the vehicle-mounted control device, digital signature verification on the plurality of upgrade files using the first digital signature (para [0044], “…and the first process is a process of verifying the signature…”).

Regarding claim 10, UJIIE anticipates An intelligent vehicle, wherein the intelligent vehicle comprises a vehicle-mounted control device and at least one to-be-upgraded vehicle-mounted device (Fig. 1), wherein 
the vehicle-mounted control device is configured to obtain a vehicle-mounted upgrade package (para [0130], “…and the gateway 300 receives the FW update information (step S1106b)” wherein the gateway 300 reads on the control device. para [0128], “…decides one or more pieces of updated firmware to deliver to the gateway 300 (step S1101)….” wherein a piece of firmware reads on an upgrade file), perform security verification on a plurality of upgrade files in the vehicle-mounted upgrade package (para [0131], “After receiving the FW update information, the gateway 300 verifies the signature of the FW update information (FW update information signature) with the signature verifying unit 373 (step S1107).”), and send a target upgrade file to a target to-be-upgraded vehicle-mounted device that is to be upgraded using the target upgrade file, wherein each upgrade file of the plurality of upgrade files is used to upgrade the at least one to-be-upgraded vehicle-mounted device, and the target upgrade file is an upgrade file on which security verification succeeds in the plurality of upgrade files (para [0131], “…If the verification is successful, the gateway 300 conducts a FW update control process with the FW update processing unit 370 acting as the agent, in conjunction with the relevant ECU to update (step S1109)….” para [0138], “…the FW update processing unit 370 causes the frame generating unit 380 to generate a frame including the FW data to transmit to the relevant ECU…” wherein the relevant ECU reads on the target to-be-upgraded vehicle-mounted device); and 
the target to-be-upgraded vehicle-mounted device is configured to receive the target upgrade file sent by the vehicle-mounted control device, and perform secure upgrade using the target upgrade file (para [0131], “…If the verification is successful, the gateway 300 conducts a FW update control process with the FW update processing unit 370 acting as the agent, in conjunction with the relevant ECU to update (step S1109)….”.

Regarding claim 11, UJIIE anticipates The intelligent vehicle according to claim 10, further anticipates wherein the vehicle-mounted control device is configured to: 
perform digital signature verification on the plurality of upgrade files using a first digital signature (para [0044], “…and the first process is a process of verifying the signature…”).

Regarding claim 16, UJIIE anticipates A vehicle-mounted device upgrade apparatus (Fig. 3, Gateway), comprising: 
a processor (Fig. 3, processing unit, e.g. 370), configured to obtain a vehicle-mounted upgrade package from an upgrade server, wherein the vehicle-mounted upgrade package comprises a plurality of upgrade files, and each upgrade file of the plurality of upgrade files is used to upgrade at least one to-be-upgraded vehicle-mounted device (para [0130], “…and the gateway 300 receives the FW update information (step S1106b)” wherein the gateway 300 reads on the control device. para [0128], “…decides one or more pieces of updated firmware to deliver to the gateway 300 (step S1101)….” wherein a piece of firmware reads on an upgrade file); 
and configured to perform security verification on the plurality of upgrade files (para [0131], “After receiving the FW update information, the gateway 300 verifies the signature of the FW update information (FW update information signature) with the signature verifying unit 373 (step S1107).”); and 
a transceiver (Fig. 3, frame transmitting and receiving unit 310), configured to send a target upgrade file to a target to-be-upgraded vehicle-mounted device that is to be upgraded using the target upgrade file, wherein the target upgrade file is an upgrade file on which security verification succeeds in the plurality of upgrade files (para [0131], “…If the verification is successful, the gateway 300 conducts a FW update control process with the FW update processing unit 370 acting as the agent, in conjunction with the relevant ECU to update (step S1109)….” para [0138], “…the FW update processing unit 370 causes the frame generating unit 380 to generate a frame including the FW data to transmit to the relevant ECU…” wherein the relevant ECU reads on the target to-be-upgraded vehicle-mounted device).

Regarding claim 17, UJIIE anticipates The apparatus according to claim 16, further anticipates wherein the vehicle-mounted upgrade package comprises a first digital signature (para [0044], “A configuration is also possible in which the firmware update information includes a signature attached to the updated firmware…”); and the processor is configured to perform digital signature verification on the plurality of upgrade files using the first digital signature (para [0044], “…and the first process is a process of verifying the signature…”).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Hrabak et al (US 20190075423 A1, hereinafter, “Hrabak”).

Regarding claim 3, UJIIE anticipates The method according to claim 2, but does not explicitly teach wherein the method further comprises: 
sending, by the vehicle-mounted control device, identity authentication information to an upgrade server; and 
when the identity authentication information is authenticated by the upgrade server, establishing a secure channel between the vehicle-mounted control device and the upgrade server; and 
the obtaining, by the vehicle-mounted control device, a vehicle-mounted upgrade 54Docket No. HW749217 package comprises: 
obtaining, by the vehicle-mounted control device, the vehicle-mounted upgrade package from the upgrade server through the secure channel.
Hrabak teaches wherein the method further comprises: 
sending, by the vehicle-mounted control device, identity authentication information to an upgrade server (para [0077], “…The vehicle wireless communications device 30 can receive the connection request message and then respond by sending a connection confirmation message to the location-based device 90…” wherein the vehicle wireless communications device 30 reads on the control device, and the location-based device 90 reads on an upgrade server, the request and respond messages include identity authentication information, refer to other part of para [0077]); and 
when the identity authentication information is authenticated by the upgrade server, establishing a secure channel between the vehicle-mounted control device and the upgrade server (para [0077], “…The connection request message, the connection confirmation message, and/or the one or more communications (collectively, "connection establishment messages") can be a part of an authentication handshake that is carried out by the devices in order to establish a secure connection….”); and 
the obtaining, by the vehicle-mounted control device, a vehicle-mounted upgrade 54Docket No. HW749217 package comprises: 
obtaining, by the vehicle-mounted control device, the vehicle-mounted upgrade package from the upgrade server through the secure channel (para [0079], “In step 330, data is transferred between the location-based wireless communications device and the vehicle over the SRWC connection…”).
UJIIE and Hrabak are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Hrabak before him/her before the effective filing date of the claimed invention, to incorporate the features of Hrabak into UJIIE because Hrabak’s teaching provides secure connection for communication between devices (Hrabak, para [0077]).

Regarding claim 18, UJIIE anticipates The apparatus according to claim 17, but does not explicitly teach wherein the processor is further configured to: 
send identity authentication information to the upgrade server; and 
when the identity authentication information is authenticated by the upgrade server, establish a secure channel via the transceiver between the vehicle-mounted control device and the upgrade server; and 
obtain the vehicle-mounted upgrade package from the upgrade server through the secure channel.
Hrabak teaches wherein the processor is further configured to: 
send identity authentication information to the upgrade server (para [0077], “…The vehicle wireless communications device 30 can receive the connection request message and then respond by sending a connection confirmation message to the location-based device 90…” wherein the vehicle wireless communications device 30 reads on the control device, and the location-based device 90 reads on an upgrade server, the request and respond messages include identity authentication information, refer to other part of para [0077]); and 
when the identity authentication information is authenticated by the upgrade server, establish a secure channel via the transceiver between the vehicle-mounted control device and the upgrade server (para [0077], “…The connection request message, the connection confirmation message, and/or the one or more communications (collectively, "connection establishment messages") can be a part of an authentication handshake that is carried out by the devices in order to establish a secure connection….”); and 
obtain the vehicle-mounted upgrade package from the upgrade server through the secure channel (para [0079], “In step 330, data is transferred between the location-based wireless communications device and the vehicle over the SRWC connection…”).
UJIIE and Hrabak are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Hrabak before him/her before the effective filing date of the claimed invention, to incorporate the features of Hrabak into UJIIE because Hrabak’s teaching provides secure connection for communication between devices (Hrabak, para [0077]).

Claims 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Lee et al (US 20150200804 A1, hereinafter, “Lee” cited from IDS filed 8/28/2020).

Regarding claim 4, UJIIE anticipates The method according to claim 2, further anticipates the performing, by the vehicle-mounted control device, digital signature verification on the plurality of upgrade files by using the first digital signature (para [0044] as cited for claim 2 above)  but does not explicitly teach 
wherein the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key; and the method further comprises: 
obtaining, by the vehicle-mounted control device, the first key from a key server; and 
after (the performing, by the vehicle-mounted control device, digital signature verification on the plurality of upgrade files by using the first digital signature,) the method comprises: 
decrypting, by the vehicle-mounted control device, the plurality of upgrade files using the first key when the digital signature verification succeeds.
Lee teaches 
wherein the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key (para [0032], “…to prevent update of modulated firmware, an electronic signature (e.g., symmetric key or asymmetric key) may be added to the firmware…”); and the method further comprises: 
obtaining, by the vehicle-mounted control device, the first key from a key server (para [0032] “…A private key in a server and a public key that corresponds to the private key in a controller may be used as an electronic signature method…” In a symmetric key case, one key (such as a private key) is used and is obtained from the server); and 
after (the performing, by the vehicle-mounted control device, digital signature verification on the plurality of upgrade files by using the first digital signature), the method comprises: 
decrypting, by the vehicle-mounted control device, the plurality of upgrade files using the first key when the digital signature verification succeeds (para [0032], “…When the .
UJIIE and Lee are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Lee before him/her before the effective filing date of the claimed invention, to incorporate the features of Lee into UJIIE because Lee’s teaching provides “more efficient reprogramming and a control method” (Lee, para [0012]).

Regarding claim 19, UJIIE anticipates The apparatus according to claim 17, further anticipates digital signature verification is performed on the plurality of upgrade files using the first digital signature (para [0044] as cited for claim 2 above)  but does not explicitly teach 
wherein the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key; and the processor is further configured to: 
obtain the first key from a key server; and 
after (digital signature verification is performed on the plurality of upgrade files using the first digital signature), decrypt, for the vehicle-mounted control device, the plurality of upgrade files using the first key when the digital signature verification succeeds.
Lee teaches 
wherein the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key (para [0032], “…to prevent update of modulated firmware, an electronic signature (e.g., symmetric key or asymmetric key) may be added to the firmware…”); and the processor is further configured to: 
obtain the first key from a key server (para [0032] “…A private key in a server and a public key that corresponds to the private key in a controller may be used as an electronic signature method…” In a symmetric key case, one key (such as a private key) is used and is obtained from the server); and 
after (digital signature verification is performed on the plurality of upgrade files using the first digital signature), decrypt, for the vehicle-mounted control device, the plurality of upgrade files using the first key when the digital signature verification succeeds (para [0032], “…When the server encrypts a hash value of firmware using the private key and adds the encrypted hash value to the firmware, the authentication medium may be configured to authenticate the firmware by comparing a hashed value of the received firmware to a value acquired by decrypting the received encrypted hash value using the public key”).
UJIIE and Lee are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Lee before him/her before the effective filing date of the claimed invention, to incorporate the features of Lee into UJIIE because Lee’s teaching provides “more efficient reprogramming and a control method” (Lee, para [0012]).

Claims 5-6, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Calkowski et al (US 20140250066 A1, hereinafter, “Calkowski”) and Matyas et al (US 6947556 B1, hereinafter, “Matyas”).

Regarding claim 5, UJIIE anticipates The method according to claim 1, but does not explicitly teach wherein the sending, by the vehicle-mounted control device, a target upgrade file to a target to-be-upgraded vehicle-mounted device that is to be upgraded by using the target upgrade file comprises: 
dividing, by the vehicle-mounted control device, the target upgrade file into a plurality of upgrade subfiles; 
generating, by the vehicle-mounted control device, a plurality of mutually associated data blocks from the plurality of upgrade subfiles using a preset algorithm, and generating a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, wherein the second key is a symmetric algorithm key; and 
sequentially sending, by the vehicle-mounted control device to the target to-be-upgraded vehicle-mounted device, the plurality of mutually associated data blocks that carry the first MAC.
Calkowski teaches wherein the sending, by the vehicle-mounted control device, a target upgrade file to a target to-be-upgraded vehicle-mounted device that is to be upgraded by using the target upgrade file comprises: 
dividing, by the vehicle-mounted control device, the target upgrade file into a plurality of upgrade subfiles (para [0022], “…In one embodiment, each file of the CDCSS is divided into one or more chunks of data (data content) from bytes 1 to N in a linear fashion….”); 
generating, by the vehicle-mounted control device, a plurality of mutually associated data blocks from the plurality of upgrade subfiles using a preset algorithm, and generating a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, [wherein the second key is a symmetric algorithm key] (para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. In some embodiments the hash is a strong cryptographic hash (e.g., SHA-256) of the content of the chunk, although in other embodiments, other hashes and/or other identifiers may be incorporated” wherein the SHA-256 reads on a second key and the hash reads on the MAC); and 
sequentially sending, by the vehicle-mounted control device to the target to-be-upgraded vehicle-mounted device, the plurality of mutually associated data blocks that carry the first MAC (para [0023], “…In this manner, the CDCSS builds up the patch 110 sequentially by examining the file, chunk by chunk. As a result, the patch 110 can be forwarded (e.g., sent, transferred, communicated, etc.) to a recipient in parts as it is created (or, in some embodiments, after the whole patch is computed) to be processed sequentially…”).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Calkowski before him/her before the effective filing date of the claimed invention, to incorporate the features of Calkowski into UJIIE because Calkowski’s teaching provides enhanced “techniques for synchronizing content, such as a file, between one or more clients (e.g., client computing systems) and one or more servers (e.g., server computing systems).” (Calkowski, para [0013]).
None of UJIIE and Calkowski explicitly teaches 
… wherein the second key is a symmetric algorithm key.
Matyas teaches 
… wherein the second key is a symmetric algorithm key (col 16, lines 8-11, “…the personal key client also encrypts the content of the file with ke using a symmetric-key encryption algorithm (such as DES, Triple-DES, RC5, etc)(block 518)….” col 15, lines 7-16 teaches generating MAC (message authentication code)).
The combination of UJIIE and Calkowski along with Matyas are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski and Matyas before him/her before the effective filing date of the claimed invention, to incorporate the features of Matyas into UJIIE and Calkowski because Matyas’ teaching provides techniques that allow “data recovery to be done in pieces” (Matyas, col 15, lines 7-16).

Regarding claim 6, UJIIE as modified by Calkowski and Matyas teaches The method according to claim 5, Matyas further teaches wherein the method further comprises: 
encrypting, by the vehicle-mounted control device, each of the plurality of upgrade subfiles using a third key (col 16, lines 8-11, “…the personal key client also encrypts the content of the file with ke using a symmetric-key encryption algorithm (such as DES, Triple-DES, RC5, etc)(block 518)….” For motivation to combine, please refer to office action regarding claim 5); 
 generating, by the vehicle-mounted control device, a plurality of mutually associated data blocks from the plurality of upgrade subfiles using a preset algorithm (para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. In some embodiments the hash is a strong cryptographic hash (e.g., SHA-256) of the content of the chunk, although in other embodiments, other hashes and/or other identifiers may be incorporated” wherein the SHA-256 reads on a second key. For motivation to combine, please refer to office action regarding claim 5) ; Thus, the combination of Matyas and Calkowski teaches and  55Docket No. HW749217 the generating, by the vehicle-mounted control device, a plurality of mutually associated data blocks from the plurality of upgrade subfiles using a preset algorithm comprises: generating, by the vehicle-mounted control device by using the preset algorithm, the plurality of mutually associated data blocks from the plurality of upgrade subfiles that are encrypted using the third key. 

Regarding claim 13, UJIIE anticipates The intelligent vehicle according to claim 10, but does not explicitly teach wherein the vehicle-mounted control device is configured to: 
divide the target upgrade file into a plurality of upgrade subfiles, generate a plurality of mutually associated data blocks using a preset algorithm, generate a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, and sequentially send, to the target to-be-upgraded vehicle-mounted device, the plurality of mutually associated data blocks that carry the first MAC, wherein the second key is a symmetric algorithm key; and 
the target to-be-upgraded vehicle-mounted device is configured to: 
sequentially receive the plurality of mutually associated data blocks that carry the first MAC and that are sent by the vehicle-mounted control device; sequentially perform verification on the plurality of mutually associated data blocks based on the preset algorithm using the second key; and when all the plurality of mutually associated data blocks are verified, combine the plurality of sequentially verified data blocks for upgrade.
wherein the vehicle-mounted control device is configured to:
divide the target upgrade file into a plurality of upgrade subfiles (para [0022], “…In one embodiment, each file of the CDCSS is divided into one or more chunks of data (data content) from bytes 1 to N in a linear fashion….”), generate a plurality of mutually associated data blocks using a preset algorithm, generate a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key (para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. In some embodiments the hash is a strong cryptographic hash (e.g., SHA-256) of the content of the chunk, although in other embodiments, other hashes and/or other identifiers may be incorporated” wherein the SHA-256 reads on a second key and the hash reads on the MAC), and sequentially send, to the target to-be-upgraded vehicle-mounted device, the plurality of mutually associated data blocks that carry the first MAC (para [0023], “…In this manner, the CDCSS builds up the patch 110 sequentially by examining the file, chunk by chunk. As a result, the patch 110 can be forwarded (e.g., sent, transferred, communicated, etc.) to a recipient in parts as it is created (or, in some embodiments, after the whole patch is computed) to be processed sequentially…”), [wherein the second key is a symmetric algorithm key]; and 
the target to-be-upgraded vehicle-mounted device (a recipient in Calkowski is analogous to the target device) is configured to: 
sequentially receive the plurality of mutually associated data blocks that carry the first MAC and that are sent by the vehicle-mounted control device (para [0059], “Blocks 705 through 713 implement a loop for processing each segment of the patch…” the sender (e.g. server) is analogous to the control device); sequentially perform verification on the plurality of mutually associated data blocks based on the preset algorithm using the second key (para [0063], “…in block 710 the logic retrieves the referred to data, computes its own hash value for the retrieved data, and then compares the computed hash to a hash value stored with the patch record that provided a reference to the data. In this manner, ; and when all the plurality of mutually associated data blocks are verified, combine the plurality of sequentially verified data blocks for upgrade (para [0065], “In block 713, the logic concatenates (appends) the processed patch segment to the patch being cached…” Fig. 7, steps 705 determines if more segments to be processed, if not the file is assembled).
UJIIE and Calkowski are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Calkowski before him/her before the effective filing date of the claimed invention, to incorporate the features of Calkowski into UJIIE because Calkowski’s teaching provides enhanced “techniques for synchronizing content, such as a file, between one or more clients (e.g., client computing systems) and one or more servers (e.g., server computing systems).” (Calkowski, para [0013]).
None of UJIIE and Calkowski explicitly teaches 
… wherein the second key is a symmetric algorithm key.
Matyas teaches 
… wherein the second key is a symmetric algorithm key (col 16, lines 8-11, “…the personal key client also encrypts the content of the file with ke using a symmetric-key encryption algorithm (such as DES, Triple-DES, RC5, etc)(block 518)….” col 15, lines 7-16 teaches generating MAC (message authentication code)).
The combination of UJIIE and Calkowski along with Matyas are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski and Matyas before him/her before the effective filing date of the claimed invention, to incorporate the features of Matyas into UJIIE and Calkowski because Matyas’ teaching provides techniques that allow “data recovery to be done in pieces” (Matyas, col 15, lines 7-16).

Regarding claim 14, UJIIE as modified by Calkowski and Matyas teaches The intelligent vehicle according to claim 13, Matyas further teaches wherein the vehicle-mounted control device is configured to: 
encrypt each of the plurality of upgrade subfiles using a third key (col 16, lines 8-11, “…the personal key client also encrypts the content of the file with ke using a symmetric-key encryption algorithm (such as DES, Triple-DES, RC5, etc)(block 518)….” For motivation to combine, please refer to office action regarding claim 5), 
…, decrypt each of the plurality of sequentially verified data blocks using the third key (col 2, lines 36-58, “…The personal key client generates the personal key from the password, decrypts the recovered encrypted encryption key with the personal key to recover the encryption key and decrypts the encrypted digital data with the recovered encryption key….”),
Calkowski teaches 
and generate, using the preset algorithm, the plurality of mutually associated data blocks from the plurality of upgrade subfiles that are encrypted using the third key (para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. In some embodiments the hash is a strong cryptographic hash (e.g., SHA-256) of the content of the chunk, although in other embodiments, other hashes and/or other identifiers may be incorporated” wherein the SHA-256 reads on a third key. For motivation to combine, please refer to office action regarding claim 5); and 
the target to-be-upgraded vehicle-mounted device is configured to: 
when all the plurality of data blocks are verified (para [0065], “In block 713, the logic concatenates (appends) the processed patch segment to the patch being cached…” Fig. 7, steps 705 determines if more segments to be processed, if not the file is assembled), (decrypt each of the plurality of sequentially verified data blocks using the third key), and combine the plurality of data blocks that are decrypted using the third key for upgrade (para [0065], “In block 713, the logic concatenates (appends) the processed .

Regarding claim 20, UJIIE anticipates The apparatus according to claim 16, but does not explicitly teach wherein the processor is configured to: 
divide the target upgrade file into a plurality of upgrade subfiles; generate a plurality of mutually associated data blocks from the plurality of upgrade subfiles using a preset algorithm, and generate a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, wherein the second key is a symmetric algorithm key; and sequentially send, via the transceiver, to the target to-be-upgraded vehicle-mounted device, the plurality of mutually associated data blocks that carry the first MAC.
Calkowski teaches wherein the processor is configured to: 
divide the target upgrade file into a plurality of upgrade subfiles (para [0022], “…In one embodiment, each file of the CDCSS is divided into one or more chunks of data (data content) from bytes 1 to N in a linear fashion….”); generate a plurality of mutually associated data blocks from the plurality of upgrade subfiles using a preset algorithm, and generate a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, [wherein the second key is a symmetric algorithm key] (para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. In some embodiments the hash is a strong cryptographic hash (e.g., SHA-256) of the content of the chunk, although in other embodiments, other hashes and/or other identifiers may be incorporated” wherein the SHA-256 reads on a second key and the hash reads on the MAC); and sequentially send, via the transceiver, to the target to-be-upgraded vehicle-mounted device, the plurality of mutually associated data blocks that carry the first MAC (para [0023], “…In this manner, the CDCSS builds up the patch 110 sequentially by examining the file, chunk by chunk. As a result, the patch 110 can be .
UJIIE and Calkowski are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Calkowski before him/her before the effective filing date of the claimed invention, to incorporate the features of Calkowski into UJIIE because Calkowski’s teaching provides enhanced “techniques for synchronizing content, such as a file, between one or more clients (e.g., client computing systems) and one or more servers (e.g., server computing systems).” (Calkowski, para [0013]).
None of UJIIE and Calkowski explicitly teaches 
… wherein the second key is a symmetric algorithm key.
Matyas teaches 
… wherein the second key is a symmetric algorithm key (col 16, lines 8-11, “…the personal key client also encrypts the content of the file with ke using a symmetric-key encryption algorithm (such as DES, Triple-DES, RC5, etc)(block 518)….” col 15, lines 7-16 teaches generating MAC (message authentication code)).
The combination of UJIIE and Calkowski along with Matyas are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski and Matyas before him/her before the effective filing date of the claimed invention, to incorporate the features of Matyas into UJIIE and Calkowski because Matyas’ teaching provides techniques that allow “data recovery to be done in pieces” (Matyas, col 15, lines 7-16).

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Calkowski and Lee.

Regarding claim 7, UJIIE anticipates The method according to claim 1, UJIIE further anticipates wherein the target upgrade file comprises a plurality of upgrade subfiles , but does not explicitly teach 
a plurality of mutually associated data blocks are generated from the plurality of upgrade subfiles using a preset algorithm, and the plurality of upgrade subfiles carry a second digital signature of the plurality of mutually associated data blocks that is generated using a fourth key, wherein the fourth key is an asymmetric key; 
wherein the performing, by the vehicle-mounted control device, security verification on the plurality of upgrade files comprises: 
checking, by the vehicle-mounted control device, the second digital signature of the plurality of mutually associated data blocks; and 
the sending, by the vehicle-mounted control device, a target upgrade file to a target to-be-upgraded vehicle-mounted device that is to be upgraded using the target upgrade file comprises: 
generating, by the vehicle-mounted control device, a second message authentication code (MAC) of the plurality of data blocks using a fifth key, wherein the fifth key is a symmetric algorithm key; and 
sequentially sending, by the vehicle-mounted control device to the target to-be-upgraded vehicle-mounted device, the plurality of mutually associated data blocks that carry the second MAC.
Calkowski teaches 
a plurality of mutually associated data blocks are generated from the plurality of upgrade subfiles using a preset algorithm, and [the plurality of upgrade subfiles carry a second digital signature of the plurality of mutually associated data blocks that is generated using a fourth key, wherein the fourth key is an asymmetric key] (para [0022], “…Different algorithms, such as "Rabin fingerprinting," may be incorporated into the CDCSS for dividing up the file into chunks and for representing the file content…”); 
the sending, by the vehicle-mounted control device, a target upgrade file to a target to-be-upgraded vehicle-mounted device that is to be upgraded using the target upgrade file comprises: 
generating, by the vehicle-mounted control device, a second message authentication code (MAC) of the plurality of data blocks using a fifth key, [wherein the fifth key is a symmetric algorithm key] (para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. In some embodiments the hash is a strong cryptographic hash (e.g., SHA-256) of the content of the chunk, although in other embodiments, other hashes and/or other identifiers may be incorporated” wherein the SHA-256 reads on a fifth key and the hash reads on the MAC); and 
 sequentially sending, by the vehicle-mounted control device to the target to-be-upgraded vehicle-mounted device, the plurality of mutually associated data blocks that carry the second MAC (para [0023], “…In this manner, the CDCSS builds up the patch 110 sequentially by examining the file, chunk by chunk. As a result, the patch 110 can be forwarded (e.g., sent, transferred, communicated, etc.) to a recipient in parts as it is created (or, in some embodiments, after the whole patch is computed) to be processed sequentially…”).
UJIIE and Calkowski are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Calkowski before him/her before the effective filing date of the claimed invention, to incorporate the features of Calkowski into UJIIE because Calkowski’s teaching provides enhanced “techniques for synchronizing content, such as a file, between one or more clients (e.g., client computing systems) and one or more servers (e.g., server computing systems).” (Calkowski, para [0013]).
None of UJIIE and Calkowski explicitly teaches 
… the plurality of upgrade subfiles carry a second digital signature of the plurality of mutually associated data blocks that is generated using a fourth key, wherein the fourth key is an asymmetric key;
wherein the performing, by the vehicle-mounted control device, security verification on the plurality of upgrade files comprises: 
checking, by the vehicle-mounted control device, the second digital signature of the plurality of mutually associated data blocks;
…, wherein the fifth key is a symmetric algorithm key;
Lee teaches 
… the plurality of upgrade subfiles carry a second digital signature of the plurality of mutually associated data blocks that is generated using a fourth key, wherein the fourth key is an asymmetric key (para [0032], “…In such a technique, to prevent update of modulated firmware, an electronic signature (e.g., symmetric key or asymmetric key) may be added to the firmware and whether firmware is modulated may be determined by verifying the electronic signature through an authentication medium (i.e., a gateway)….”);
wherein the performing, by the vehicle-mounted control device, security verification on the plurality of upgrade files comprises: 
checking, by the vehicle-mounted control device, the second digital signature of the plurality of mutually associated data blocks (para [0032], “…When the server encrypts a hash value of firmware using the private key and adds the encrypted hash value to the firmware, the authentication medium may be configured to authenticate the firmware by comparing a hashed value of the received firmware to a value acquired by decrypting the received encrypted hash value using the public key.”);
…, wherein the fifth key is a symmetric algorithm key (para [0032] as cited above, symmetric key or asymmetric key may be used);
The combination of UJIIE and Calkowski along with Lee are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski and Lee before him/her before the effective filing date of the claimed invention, to incorporate the features of Lee into UJIIE and Calkowski because Lee’ teaching provides “more efficient reprogramming and a control method” (Lee, para [0012]).

Regarding claim 15, UJIIE anticipates The intelligent vehicle according to claim 10, UJIIE further anticipates wherein the target upgrade file comprises a plurality of upgrade subfiles (para [0128], “…decides one or more pieces of updated firmware to deliver to the gateway 300 (step S1101)….” wherein a piece of firmware reads on an upgrade subfile), but does not explicitly teach 
a plurality of mutually associated data blocks are generated from the plurality of upgrade subfiles using a preset algorithm, and the plurality of upgrade subfiles carry a second digital signature of the plurality of mutually associated data blocks that is generated using a fourth key, wherein the fourth key is an asymmetric key; 
the vehicle-mounted control device is configured to: 
check the second digital signature of the plurality of mutually associated data blocks, generate a second message authentication code (MAC) of the plurality of message authentication code data blocks using a fifth key, and sequentially send, to the target to-be-upgraded vehicle-mounted device, the plurality of message authentication code data blocks that carry the second MAC, wherein the fifth key is a symmetric algorithm key; and 
the target to-be-upgraded vehicle-mounted device is configured to: 
sequentially receive the plurality of mutually associated data blocks that carry the second MAC and that are sent by the vehicle-mounted control device; sequentially perform verification on the plurality of mutually associated data blocks based on the preset algorithm using the fifth key; and when all the plurality of mutually associated data blocks are verified, combine the plurality of sequentially verified data blocks for upgrade.
Calkowski teaches 
a plurality of mutually associated data blocks are generated from the plurality of upgrade subfiles using a preset algorithm, and [the plurality of upgrade subfiles carry a second digital signature of the plurality of mutually associated data blocks that is generated using a fourth key, wherein the fourth key is an asymmetric key] (para [0022], “…Different algorithms, such as "Rabin fingerprinting," may be incorporated into the CDCSS for dividing up the file into chunks and for representing the file content…”); 
the target to-be-upgraded vehicle-mounted device is configured to: 
[check the second digital signature of the plurality of mutually associated data blocks], generate a second message authentication code (MAC) of the plurality of message authentication code data blocks using a fifth key, [wherein the fifth key is a symmetric algorithm key] (para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. In some embodiments the hash is a strong cryptographic hash (e.g., SHA-256) of the content of the chunk, although in other embodiments, other hashes and/or other identifiers may be incorporated” wherein the SHA-256 reads on a fifth key and the hash reads on the MAC); and sequentially send, to the target to-be-upgraded vehicle-mounted device, the plurality of message authentication code data blocks that carry the second MAC, [wherein the fifth key is a symmetric algorithm key] (para [0023], “…In this manner, the CDCSS builds up the patch 110 sequentially by examining the file, chunk by chunk. As a result, the patch 110 can be forwarded (e.g., sent, transferred, communicated, etc.) to a recipient in parts as it is created (or, in some embodiments, after the whole patch is computed) to be processed sequentially…”).
UJIIE and Calkowski are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Calkowski before him/her before the effective filing date of the claimed invention, to incorporate the features of Calkowski into UJIIE because Calkowski’s teaching provides enhanced “techniques for synchronizing content, such as a file, between one or more clients (e.g., client computing systems) and one or more servers (e.g., server computing systems).” (Calkowski, para [0013]).
None of UJIIE and Calkowski explicitly teaches 
… the plurality of upgrade subfiles carry a second digital signature of the plurality of mutually associated data blocks that is generated using a fourth key, wherein the fourth key is an asymmetric key;
check the second digital signature of the plurality of mutually associated data blocks;
…, wherein the fifth key is a symmetric algorithm key;
Lee teaches 
… the plurality of upgrade subfiles carry a second digital signature of the plurality of mutually associated data blocks that is generated using a fourth key, wherein the fourth key is an asymmetric key (para [0032], “…In such a technique, to prevent update of modulated firmware, an electronic signature (e.g., symmetric key or asymmetric key) may be added to the firmware and whether firmware is modulated may be determined by verifying the electronic signature through an authentication medium (i.e., a gateway)….”);
check the second digital signature of the plurality of mutually associated data blocks (para [0032], “…When the server encrypts a hash value of firmware using the private key and adds the encrypted hash value to the firmware, the authentication medium may be configured to authenticate the firmware by comparing a hashed value of the received firmware to a value acquired by decrypting the received encrypted hash value using the public key.”);
…, wherein the fifth key is a symmetric algorithm key (para [0032] as cited above, symmetric key or asymmetric key may be used);
The combination of UJIIE and Calkowski along with Lee are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski and Lee before him/her before the effective filing date of the claimed invention, to incorporate the features of Lee into UJIIE and Calkowski because Lee’ teaching provides “more efficient reprogramming and a control method” (Lee, para [0012]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Calkowski and Matyas as applied to claim 5, and in further view of Shah et al (US 20160092701 A1, hereinafter, “Shah”).

Regarding claim 8, UJIIE as modified by Calkowski and Matyas teaches The method according to claim 5, but does not explicitly teach wherein the preset algorithm comprises any one of a hash chain algorithm, a hash tree algorithm, and a bloom filter algorithm.
Shah teaches 
wherein the preset algorithm comprises any one of a hash chain algorithm, a hash tree algorithm, and a bloom filter algorithm (para [0009], “…The method further includes generating a hash tree associated with the updated data blocks of the block device,…”).
The combination of UJIIE, Calkowski and Matyas along with Shah are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas and Shah before him/her before the effective filing date of the claimed invention, to incorporate the features of Shah into UJIIE, Calkowski and Matyas because Shah’ teaching provides techniques for “efficiently verifying the data integrity of block devices” (Shah, para [0004-0005]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Calkowski and Matyas as applied to claim 5, and in further view of Loring et al (US 20170351666 A1, hereinafter, “Loring”).

Regarding claim 9, UJIIE as modified by Calkowski and Matyas teaches The method according to claim 5, but does not explicitly teach wherein the method further comprises:  56Docket No. HW749217 
retransmitting, by the vehicle-mounted control device, a target data block to the target to-be-upgraded vehicle-mounted device, wherein the target data block is a data block on which verification fails on the target to-be-upgraded vehicle-mounted device in the plurality of mutually associated data blocks.
Loring teaches wherein the method further comprises:  56Docket No. HW749217 
retransmitting, by the vehicle-mounted control device, a target data block to the target to-be-upgraded vehicle-mounted device, wherein the target data block is a data block on which verification fails on the target to-be-upgraded vehicle-mounted device in the plurality of mutually associated data blocks (para [0022], “…the method further comprises resending segments whose hash information determined at the second computer network file system is different than the hash information determined at the first computer network file system.” wherein the first computer network file system reads on the control device, and the second computer network file system is analogous to the target device).
The combination of UJIIE, Calkowski and Matyas along with Loring are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas and Loring before him/her before the effective filing date of the claimed invention, to incorporate the features of Loring into UJIIE, Calkowski and Matyas because Loring’ teaching provides techniques for re-sending a particular file segment if the particular file segment is received with an error or flaw (Loring, para [0022]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Hrabak and Lee.

Regarding claim 12, UJIIE anticipates The intelligent vehicle according to claim 11, but does not explicitly teach wherein the vehicle-mounted control device is configured to: 
send identity authentication information to an upgrade server, and when the identity authentication information is authenticated by the upgrade server, establish a secure channel between the vehicle-mounted control device and the upgrade server, and obtain the vehicle-mounted upgrade package from the upgrade server through the secure channel; or  57Docket No. HW749217 
the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key; and the vehicle-mounted control device is configured to: 
obtain the first key from a key server, and after digital signature verification performed on the plurality of upgrade files using the first digital signature succeeds, decrypt the plurality of upgrade files using the first key.
wherein the vehicle-mounted control device is configured to: 
send identity authentication information to an upgrade server (para [0077], “…The vehicle wireless communications device 30 can receive the connection request message and then respond by sending a connection confirmation message to the location-based device 90…” wherein the vehicle wireless communications device 30 reads on the control device, and the location-based device 90 reads on an upgrade server, the request and respond messages include identity authentication information, refer to other part of para [0077]), and when the identity authentication information is authenticated by the upgrade server, establish a secure channel between the vehicle-mounted control device and the upgrade server (para [0077], “…The connection request message, the connection confirmation message, and/or the one or more communications (collectively, "connection establishment messages") can be a part of an authentication handshake that is carried out by the devices in order to establish a secure connection….”), and obtain the vehicle-mounted upgrade package from the upgrade server through the secure channel (para [0079], “In step 330, data is transferred between the location-based wireless communications device and the vehicle over the SRWC connection…”);  
UJIIE and Hrabak are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Hrabak before him/her before the effective filing date of the claimed invention, to incorporate the features of Hrabak into UJIIE because Hrabak’s teaching provides secure connection for communication between devices (Hrabak, para [0077]).
Neither UJIIE nor Hrabak explicitly teaches (Examiner Note: this claim has two parts separated by the “or”, the office action is required to address one of them although both are addressed in this office action) or
the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key; and the vehicle-mounted control device is configured to: 
obtain the first key from a key server, and after digital signature verification performed on the plurality of upgrade files using the first digital signature succeeds, decrypt the plurality of upgrade files using the first key.
Lee teaches 
the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key (para [0032], “…to prevent update of modulated firmware, an electronic signature (e.g., symmetric key or asymmetric key) may be added to the firmware…”); and the vehicle-mounted control device is configured to: 
obtain the first key from a key server (para [0032] “…A private key in a server and a public key that corresponds to the private key in a controller may be used as an electronic signature method…” In a symmetric key case, one key (such as a private key) is used and is obtained from the server), and after digital signature verification performed on the plurality of upgrade files using the first digital signature succeeds, decrypt the plurality of upgrade files using the first key (para [0032], “…When the server encrypts a hash value of firmware using the private key and adds the encrypted hash value to the firmware, the authentication medium may be configured to authenticate the firmware by comparing a hashed value of the received firmware to a value acquired by decrypting the received encrypted hash value using the public key”). 
The combination of UJIIE and Hrabak along with Lee are analogous art because all deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Hrabak and Lee before him/her before the effective filing date of the claimed invention, to incorporate the features of Lee into UJIIE and Hrabak because Lee’s teaching provides “more efficient reprogramming and a control method” (Lee, para [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung is cited for teaching METHOD OF UPDATING SOFTWARE FOR VEHICLE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192